                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-25430-CIV-O’SULLIVAN
                          Case No. 19-20780-CIV-O’SULLIVAN
                          Case No. 19-20787-CIV-O’SULLIVAN
                          Case No. 19-21146-CIV-O’SULLIVAN
                          Case No. 19-24519-CIV-O’SULLIVAN

                                         [CONSENT]

JANE DOE,

       Plaintiff,
v.

THE SCHOOL BOARD OF MIAMI-DADE
COUNTY,

       Defendant.
                                             /
                                           ORDER

       THIS MATTER is before the Court on the Plaintiff’s Motion to Consolidate for

Trial (DE# 40, 12/23/19). Having reviewed the motion, the Defendant’s Response and

Accompanying Memorandum of Law in Opposition to Plaintiffs’ Motion to Consolidate

for Trial and, Alternatively, Defendant’s Motion to Bifurcate Trial on Liability and

Damages (DE# 44, 1/13/2020) and the plaintiffs’ Reply in Support of Plaintiffs’ Motion to

Consolidate for Trial (DE# 47, 1/27/2020), it is

       ORDERED AND ADJUDGED that the Plaintiff’s Motion to Consolidate for Trial

(DE# 40, 12/23/19) is GRANTED. The defendant’s alternative motion to bifurcate the

trial on damages raised in its response (DE# 44, 1/13/2020) is DENIED.

       The plaintiffs seek to consolidate the trial of five claims for violation of Title IX,

Education Amendments of 1972 – 20 U.S.C. §1681, et seq. and negligence. The

actions are based on the sexual harassment, sexual assault and sexual battery of the
plaintiffs while they were students at Brownsville Middle School, a public school owned

and operated by the defendant. In each case, the assailant was Wendell Nibbs, who

was a teacher at the school. The five cases have been consolidated for discovery and

pretrial motions. Now, the plaintiffs seek to consolidate the cases for trial.

       Rule 42(a) authorizes courts to consolidate cases. Fed. R. Civ. P. 42(a). Rule

42 provides:

       (a) Consolidation. When actions involving a common question of law or
       fact are pending before the court, it may order a joint hearing or trial of any
       or all the matters in issue in the actions; it may order all the actions
       consolidated; and it may make such orders concerning proceedings
       therein as may tend to avoid unnecessary costs or delay.

Fed. R. Civ. P. 42(a). Rule 42 codifies the trial court’s inherent managerial power “to

control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254

(1936); Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985)

(citation omitted).

       The court’s decision on consolidation is discretionary. Hendrix, 776 F.2d at 1495

(citation omitted). The court must determine

       whether the specific risks of prejudice and possible confusion [are]
       overborne by the risk of inconsistent adjudications of common factual and
       legal issues, the burden on parties, witnesses and available judicial
       resources posed by multiple lawsuits, the length of time required to
       conclude multiple suits as against a single one, and the relative expense
       to all concerned of the single-trial, multiple-trial alternatives.

Id. (quoting Arnold v. Eastern Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982), cert.

denied, 460 U.S. 1102 (1983) and 464 U.S. 1040 (1984)). “The court must also bear in

mind the extent to which the risks of prejudice and confusion that might attend a


                                              2
consolidated trial can be alleviated by utilizing cautionary instructions to the jury during

the trial and controlling the manner in which the plaintiffs’ claims (including defenses

thereto) are submitted to the jury for deliberation.” Id. Consolidation is appropriate

where there is “substantial overlap of issues, facts, evidence, and witnesses” and

“‘separate trials would have resulted in wasteful litigation and duplications of judicial

efforts.’” Allstate Ins. Co. v. Vizcay, M.D., 826 F.3d 1326, 1333-34 (11th Cir. 2016).

       The defendant opposes the plaintiffs’ motion for consolidation on the grounds

that consolidation will cause juror confusion, will prejudice the defendant and will deny

the defendant a fair trial. The defendant argues that consolidation will allow the

plaintiffs to “stack the deck” in terms of the evidence against the defendant. The

defendant contends that the factual differences of the alleged tortious conduct of Mr.

Nibbs and the notice that the defendant had regarding each plaintiff will cause juror

confusion particularly where, as here, the plaintiffs are identified by similar initials: D.P.,

D.J., M.R., R.W., and L.W. The defendant alternatively argues that if the cases are

consolidated, they should be consolidated for a trial on liability only so that a trial on

damages may be bifurcated for each of the plaintiffs. The defendant contends that the

most significant factual distinctions are the plaintiffs’ respective damages.

       The undersigned finds that the factors weigh in favor of consolidation. The

undersigned is aware that the evidence of the defendant’s actual notice of the alleged

sexual harassment by its former teacher will vary from the first plaintiff to the last

plaintiff. Separate trials of each subsequent plaintiff would require testimony and

evidence of the earlier plaintiffs’ incidents. Some plaintiffs are witnesses to other

plaintiffs’ claims. Such duplication in separate trials will waste judicial resources and the

                                               3
time of parties, witnesses and attorneys. Although the damages of each plaintiff are

distinct and necessarily require separate evidence, cautionary instructions to the jury

regarding consolidation and to consider each plaintiff’s claim separately will minimize

the risk of confusion or prejudice. See Eghnaym v. Boston Scientific Corp., 873 F.3d

1304,1314 (11th Cir. 2017) (affirming consolidation in a products liability case which

required individual evidence of causation). The Eleventh Circuit’s Pattern Jury

Instruction 3.2.3 instructs jurors that sympathy and prejudice are not proper

considerations for a verdict. Evidentiary concerns regarding admissibility that were

raised in the defendant’s response will be addressed when they are raised in motions in

limine, if any, or at trial. Accordingly, the defendant’s alternative motion to bifurcate trial

on damages from a liability trial is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida this 25th day of March,

2020.




                                    JOHN J. O SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                               4
